In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00336-CV


    IN THE MATTER OF THE MARRIAGE OF DAISY JOANNA MENDOZA AND
       ADRIAN JOE MENDOZA AND IN THE INTEREST OF E.M., A CHILD

                       On Appeal from the County Court at Law No. 2
                                   Randall County, Texas
           Trial Court No. 75,119-L2, Honorable Matthew C. Martindale, Presiding

                                   December 9, 2019

                    ORDER ON MOTION FOR REHEARING
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      We dismissed this appeal for want of jurisdiction on October 25, 2019. Appellant

Adrian Joe Mendoza moved for an extension of time to file a late notice of appeal. We

denied his motion because he failed to reasonably explain the need for an extension

pursuant to Rule of Appellate Procedure 26.3. Mendoza has now filed a motion for

rehearing providing further explanation for the late notice of appeal. We conclude that

Mendoza’s explanation on rehearing demonstrates that the untimely filing was not

deliberate or intentional, but was the result of inadvertence, mistake, or mischance.

Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 669 (Tex. 1989).
      Accordingly, we grant Mendoza’s motion for rehearing. TEX. R. APP. P. 49.3. We

withdraw our opinion and judgment of October 25, 2019, reinstate the appeal, and grant

Mendoza’s motion for extension of time to file a notice of appeal. TEX. R. APP. P. 26.3.

Mendoza’s brief is due on or before January 8, 2020.


                                               Per Curiam




                                           2